Title: From Thomas Jefferson to the County Lieutenants and Others, [8 May 1781]
From: Jefferson, Thomas
To: County Lieutenants



Virginia to wit
[8 May 1781]

The bearer hereof Colo. Senf being sent by Majr. Genl. Marquis Fayette to have the bridges and boats and other vessels destroyed which might otherwise facilitate the passage of the enemy across the rivers Blackwater, Nottoway, Meherrin and Roanoke and to collect vessels for transportation of our own troops, all County Lieutenants and other militia officers and their militia are hereby required on his application to lend all possible aid in effecting the said work and to assemble in arms for the protection of those so engaged, also to be aiding in communicating intelligence from Colo. Senf to the Marquis Fayette.
Given under my hand at Richmond this 8th. day of May 1781.

Th: Jefferson

